DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Status of the Claims
	Claims 1 and 6 have been amended.  No claims were cancelled or newly added.  Accordingly, claims 1-20 remain pending in the application.  Claims 7-20 stand withdrawn from further consideration, without traverse.  Claims 1-6 are currently under examination.

Withdrawn Rejections
	Applicant’s amendment renders the rejection under 35 USC 103 over Duhamel, Barrows and Bordoloi moot.  Specifically, the references are silent to the limitations “the hydrogel sealant includes a plant sourced material” and “at least one reactive ester selected from the group consisting of succinimidyl valerate, succinimidyl glutarate, succinimidyl carbonate, succinimidyl amido succinate, and combinations thereof”.  Thus, said rejection has been withdrawn.
Applicant’s amendment renders the rejection under 35 USC 103 over TRIDYNE™ and Barrows moot.  Specifically, the references are silent to the limitations “the hydrogel sealant includes a plant sourced material” and “at least one reactive ester selected from the group consisting of succinimidyl valerate, succinimidyl glutarate, succinimidyl carbonate, succinimidyl amido succinate, and combinations thereof”.  Thus, said rejection has been withdrawn.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the human or plant sourced material" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  A plant sourced material is recited in claim 1, however a human sourced material has been deleted from the preceding claims.  It is suggested that the limitation is replaced with “the plant sourced material” in order to correct the antecedent basis issue and overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Duhamel et al. (USPN 5,584,875, Dec. 17, 1996, hereafter as “Duhamel”) in view of Harris et al. (WO 2008/015475 A1, Feb. 2, 2008, hereafter as “Harris”) and Wang et al. (CN 105521521 A, Apr. 27, 2016, machine translation, hereafter as “Wang”) as evidenced by National Cancer Institute (see citation “U” on PTO-892) and Merriam-Webster  (see citation “W” on PTO-892).
The instant claims are drawn to a method for sealing a vascular graft, the method comprising: applying a hydrogel sealant to the vascular graft thereby sealing the vascular graft, wherein: the hydrogel sealant includes a plant sourced material and a crosslinking agent, wherein the crosslinking agent comprises an activated poly(ethylene)oxide, and wherein the poly(ethylene)oxide comprises as least one reactive ester selected from the group consisting of succinimidyl valerate, succinimidyl glutarate, succinimidyl carbonate, succinimidyl amido succinate, and combinations thereof.
Regarding instant claims 1 and 6, Duhamel teaches a method for forming a vascular graft prosthesis comprising applying a gelable material to the prosthesis and crosslinking the gelable material to form a uniform gel-coated prosthesis having low porosity (abstract). Duhamel teaches particular gelable materials including albumin, preferably human serum albumin (col. 5, lines 1-4). Duhamel also teaches crosslinking agents (col. 5, lines 22-37). It is noted that while Duhamel does not explicitly recite “hydrogel”, the instant specification acknowledges that hydrogels can be described as “gels” ([0017]) and, as described above, Duhamel teaches a gel comprising albumin and a crosslinking agent. It is also noted that “seal” and “sealing” is defined in the instant specification to mean “to reduce porosity of a material” ([0019]). While Duhamel does not explicitly recite “seal” or “sealing”, Duhamel teaches that the above described method results in a gel coated vascular graft that reduces porosity/voids of said graft (abstract; col. 2, lines 26-32). As such, the method of Duhamel meets the limitation of “sealing a vascular graft”.
Duhamel is silent to a plant sourced material, e.g., a plant derived recombinant human serum albumin.
Harris teaches a gel comprising a cross-linked matrix of albumin molecules and polysaccharide molecules for the purpose of wound management (abstract).  Harris teaches that the albumin is preferably human serum albumin, however in order to eliminate or reduce the risk of transmission of potential contaminants that may be present in blood-derived products, as well as the potential limitations on supply associated with material isolated from donated blood, the albumin may be a recombinant product derived from microorganism, transgenic plants or animal that have been transformed or transfected to express the protein (page 4, line 29 – page 5, line 10).
Duhamel and Harris are both drawn to cross-linked gels comprising albumin for the purpose of repairing tissue, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the particular albumin, a recombinant product derived from a plant (i.e., plant sourced), as suggested by Harris into the invention of Duhamel with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because the Harris teaches that said plant sourced albumin is a suitable substitute for a human sourced albumin because the plant sourced recombinant human serum albumin effectively eliminates or reduces the risk of transmission of potential contaminants that may be present in blood-derived products and reduces the potential limitations on supply associated with material isolated from donated blood.  It is prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06).  
Duhamel is silent to wherein the crosslinking agent comprises an activated poly(ethylene)oxide, and wherein the poly(ethylene)oxide comprises as least one reactive ester selected from the group consisting of succinimidyl valerate, succinimidyl glutarate, succinimidyl carbonate, succinimidyl amido succinate, and combinations thereof.
Wang teaches a medical crosslinked gel comprising a hydrophilic polymer and albumin for the purpose of a surgical sealant (abstract; page 3, 4th-6th full para.).  Said hydrophilic polymer is a hydrophilic polymer with electrophilic functional group, the electrophilic functional group is selected from the group consisting of maleimide (-Mal), propionaldehyde (-ALD), succinimide carbonate group (--SC), succinimide ester (-SCM), succinimidyl propionic acid ester (standard-SPA), succinimidyl succinate (SS), succinimidyl glutarate group, succinimide group, succinimidyl (NHS) and so on, the number of functional groups is more than 1, preferably 2 or 4. hydrophilic polymer is preferably a hydrophilic polymer is succinimide-terminated or succinimidyl succinate group-terminated, the number of each molecule electrophilic functional group is more than 2 and the hydrophilic polymeric body can be polyethylene glycol, polyethylene oxide, polyvinyl alcohol (page 4, 3rd full para.).
All of the references are drawn to crosslinked gels comprising albumin for the purpose of repairing tissue, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the crosslinking agent of Duhamel with a crosslinking agent of Wang such as polyethylene oxide with a succinimidyl glutarate or succinimidyl carbonate group with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Wang teaches that said crosslinking agents are recognized in the art as suitable crosslinking agents in combination with albumin for the same purpose of a tissue adhesive/sealant.  It is prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06).  
Regarding instant claim 2, Duhamel teaches that porosity of the grafts is an indication of water permeability and subjects the grafts to a test to see how much water is able to pass through the sample grafts under approximately 120 mm Hg of pressure within one minute (col. 12, lines 32-42). The grafts of Duhamel were measured to have an average porosity (i.e., water permeability rate) varying between approximately 0.1-0.8 cc/cm2/min (col. 12, line 60- col. 13, line 17; Fig. 4). Fig. 4 illustrates water permeability values of less than 0.5 cc/cm2/min. It is noted that 1 cc is equal to 1 mL as evidenced by National Cancer Institute.
Regarding instant claim 3, Duhamel teaches a protein (i.e., albumin) solution 20 and a crosslinker solution 22 that are stored in separate containers 26, 28 until moments before application when they are combined and applied as a gel solution 10 (simultaneous application) to the graft 14 (col. 6, lines 32-51; col. 8, line 50 - col. 9, line 3; Fig. 2).
Regarding instant claim 4, Duhamel teaches placing the graft on a mandrel prior to application of the protein solution and crosslinker solution (col. 6, lines 32-51).
Regarding instant claim 5, Duhamel teaches that the coated grafts can further be treated with a humectant such as glycerol to preserve them in a semi-dry state (col. 7, line 65 - col. 8, line 8; col. 9, lines 23-27). “Dehydrate”, by definition, means “to remove water from” as evidenced by Merriam-Webster. MPEP 2111.01 states that “under a broadest reasonable interpretation (BRI), words of the claims must be given their plain meaning, unless such meaning is inconsistent with the specification”. The instant specification discusses dehydration at [0037]-[0038], but does not limit dehydration to any particular dehydration methods or any particular amount of water removed. As such, giving the claim its broadest reasonable interpretation, Duhamel’s teaching of “a semi-dry state” reads on “dehydrated”.
Thus, the combined teachings of Duhamel, Harris and Wang render the instant claims prima facie obvious.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over TRIDYNE™ Vascular Sealant, Apr. 7, 2016, hereafter as “TRIDYNE™”) in view of Harris et al. (WO 2008/015475 A1, Feb. 2, 2008, hereafter as “Harris”) and Wang et al. (CN 105521521 A, Apr. 27, 2016, machine translation, hereafter as “Wang”).
The instant claims are drawn to a method for sealing a vascular graft, the method comprising: applying a hydrogel sealant to the vascular graft thereby sealing the vascular graft, wherein: the hydrogel sealant includes a plant sourced material and a crosslinking agent, wherein the crosslinking agent comprises an activated poly(ethylene)oxide, and wherein the poly(ethylene)oxide comprises as least one reactive ester selected from the group consisting of succinimidyl valerate, succinimidyl glutarate, succinimidyl carbonate, succinimidyl amido succinate, and combinations thereof.
Regarding instant claims 1 and 6, TRIDYNE™ teaches a vascular sealant that is formed by mixing two components: a solution of human serum albumin and a synthetic crosslinking component of polyethylene glycol that upon mixing, forms a hydrogel (page 1, section 1.0). TRIDYNE™ teaches that said sealant is for use in aortic surgery when adjunctive measures to achieve hemostasis are required by mechanically sealing areas of leakage (page 2, section 2.0). TRIDYNE™ also teaches that said sealant is only to be applied to the target tissue or graft (page 2, section 4.0). Step 13 illustrates application of the sealant to a vascular graft (page 19).  It is noted that the instant specification states that one example of a crosslinking agent is end group activated poly(ethylene) oxide (PEO) (also known as poly(ethylene)glycol (PEG) ([0027]). Thus, in view of the instant specification, the synthetic crosslinking component of polyethylene glycol of TRIDYNETM reads on “activated poly(ethylene)oxide”.
TRIDYNE™ is silent to a plant sourced material, e.g., a plant derived recombinant human serum albumin.
Harris teaches a gel comprising a cross-linked matrix of albumin molecules and polysaccharide molecules for the purpose of wound management (abstract).  Harris teaches that the albumin is preferably human serum albumin, however in order to eliminate or reduce the risk of transmission of potential contaminants that may be present in blood-derived products, as well as the potential limitations on supply associated with material isolated from donated blood, the albumin may be a recombinant product derived from microorganism, transgenic plants or animal that have been transformed or transfected to express the protein (page 4, line 29 – page 5, line 10).
TRIDYNE™ and Harris are both drawn to cross-linked gels comprising albumin for the purpose of repairing tissue, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the particular albumin, a recombinant product derived from a plant (i.e., plant sourced), as suggested by Harris into the invention of TRIDYNE™ with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because the Harris teaches that said plant sourced albumin is a suitable substitute for a human sourced albumin because the plant sourced recombinant human serum albumin effectively eliminates or reduces the risk of transmission of potential contaminants that may be present in blood-derived products and reduces the potential limitations on supply associated with material isolated from donated blood.  It is prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06).  
TRIDYNETM is silent to the limitation, “wherein the activated poly(ethylene)oxide comprises as least one reactive ester selected from the group consisting of succinimidyl valerate, succinimidyl glutarate, succinimidyl carbonate, succinimidyl amido succinate, and combinations thereof”.
Wang teaches a medical crosslinked gel comprising a hydrophilic polymer and albumin for the purpose of a surgical sealant (abstract; page 3, 4th-6th full para.).  Said hydrophilic polymer is a hydrophilic polymer with electrophilic functional group, the electrophilic functional group is selected from the group consisting of maleimide (-Mal), propionaldehyde (-ALD), succinimide carbonate group (--SC), succinimide ester (-SCM), succinimidyl propionic acid ester (standard-SPA), succinimidyl succinate (SS), succinimidyl glutarate group, succinimide group, succinimidyl (NHS) and so on, the number of functional groups is more than 1, preferably 2 or 4. hydrophilic polymer is preferably a hydrophilic polymer is succinimide-terminated or succinimidyl succinate group-terminated, the number of each molecule electrophilic functional group is more than 2 and the hydrophilic polymeric body can be polyethylene glycol, polyethylene oxide, polyvinyl alcohol (page 4, 3rd full para.).
All of the references are drawn to crosslinked gels comprising albumin for the purpose of repairing tissue, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the crosslinking agent of TRIDYNETM with a crosslinking agent of Wang such as polyethylene oxide with a succinimidyl glutarate or succinimidyl carbonate group with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Wang teaches that said crosslinking agents are recognized in the art as suitable crosslinking agents in combination with albumin for the same purpose of a tissue adhesive/sealant.  It is prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06).  
Regarding instant claim 2, TRIDYNE™ is silent to a water seepage rate of less than about 0.5 mL/min/cm2. MPEP 2112.01(1) states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” and MPEP 2112.01(11) states that a chemical composition and its properties are inseparable. In the instant case, the prior art teaches an identical or substantially identical method of applying an identical or substantially identical composition to a vascular graft as compared to the claimed invention. As such, a skilled artisan would expect the prior art vascular graft comprising the applied vascular sealant composition to possess the same properties as that of the claimed invention including the particular property, a water seepage rate of less than about 0.5 mL/min/cm2.
Regarding instant claim 3, TRIDYNE™ teaches that albumin solution and the polyethylene glycol crosslinker component are in separate cartridges (Figure 1). Prior to use, sterile water is injected into the cartridge containing the polyethylene glycol crosslinker to form a solution (page 16, Steps 2 and 3). At the time of application, the albumin solution and the polyethylene glycol solution combine inside the spray tip as the mixture is applied to the target area (i.e., simultaneous application) (pages 16-17, Step 4; page 18, Step 7; pages 19-20, Steps 12-14).
Thus, the combined teachings of TRIDYNETM, Harris and Wang render the instant claims prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617